lN THE UN|TED STATES D|STRICT COURT
FOR THE SOUTHERN DlSTRlCT OF OH|O
WESTERN DlVlSION

ORLANDO CARTER, Debtor,

Appellant,
v. _ Case No. 3:18-cv-283
PNc FlNANclAL sEvacEs JUDGE WALTER H- F"CE
cnouP, lNc.,
Appe|lee.

Chapter 7 Bankruptcy Appea|

Case No. 06-30086

Adversary Proceeding No. 18-3034
Judge Guy R. Humphrey

 

ORDER DlSI\/I|SS|NG APPEAL W|TH PREJUD|CE
FOR WANT OF PROSECUT|ON; JUDGIV|ENT TO ENTER IN
FAVOR OF APPELLEE AND AGA|NST APPELLANT;
TER|V||NAT|ON ENTRY

 

On August 13, 2018, pro se Appel|ant Orlando Y. Carter filed a timely
Notice of Appeal of the United States Bankruptcy Court’s August 1, 2018, Order
dismissing Adversary Proceeding No. 18-3034. Doc. #1. On October 18, 2018,
the Bankruptcy Court filed its C|erk's Certification of Record on Appeal, Doc. #2,
noting that no designated items had been filed. This Court ordered Appe||ant’s
brief to be filed by November 1, 2018, No brief was filed within the time allotted.

The Court directed Appellant to show cause in writing why this appeal
should not be dismissed without prejudice for want of prosecution. Doc. #3.

When no response was filed, the Court dismissed the appeal without prejudice for

want of prosecution. Doc. #4. On December 28, 2018, judgment was entered in
favor of Appe|lee. Doc. #5.

On January 22, 2019, Appel|ant filed a lVlotion for Reinstatement of Appeal,
Doc. #6, which the Court interpreted as a motion for relief from judgment under
Fed. R. Civ. P. 60(b). Finding excusable neglect, the Court sustained Appellant’s
motion, vacated the Judgment, and reopened the appeal. Doc. #7. The Court
gave Appel|ant until March 5, 2019, to file with the bankruptcy clerk and serve on
the Appe|lee a designation of the items to be included in the record on appea|, and
a statement of the issues to be presented. Appellant’s brief was to be filed no
later than April 4, 2019.

Appe||ant did not comply With any aspect of the Court’s Order. Accordingly,
the Court ordered Appellant to SHOW CAUSE, in writing, by May 1, 2019, why
this appeal should not be dismissed with prejudice for want of prosecution.
Appellant has failed to respond to the Show Cause Order within the time allotted.
Therefore, the Court DlSl\/I|SSES the appeal W|TH PREJUD|CE for want of
prosecution.

Judgment shall be entered in favor of Appe|lee and against Appel|ant.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

Date: lviay 3, 2019 L);QW?P'Q;

WALTER H. R|CE
UN|TED STATES D|STR|CT JUDGE

